Citation Nr: 0634290	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  98-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946 and from January 1951 to September 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1998 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board received additional medical evidence in August 
2006, but it is not pertinent to the claim at issue.  So 
there is no need for the veteran to waive his right to have 
this additional evidence initially considered by the RO.  
See 38 C.F.R. §§ 19.31(b), 20.1304(a), (c) (2006).

The Board, however, granted the veteran's motion to advance 
his case on the docket in light of his advanced age.  See 38 
C.F.R. § 20.900(c) (2006).

The Board is REMANDING this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In a recent August 2006 statement, the veteran indicated he 
wants a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).  His prior hearing, in February 
1999, was with RO personnel.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2006).



Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

Schedule the veteran for a hearing at 
the RO with a Veterans Law Judge of the 
Board at the next available 
opportunity.  Send the veteran a letter 
apprising him of the date, time and 
location of his hearing.  Put a copy of 
this letter in his claims file.

After the hearing is conducted, or if 
the veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

